DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, the claim is dependent upon claim 5 and recites “wherein the reconfigurable optical add-drop multiplexer corresponds to m optical directions, and each optical direction corresponds to optical signals of n wavelengths, N=mxn”. While the claim scope defines the variables of m and n, corresponding to the number of optical directions and the number of wavelengths, the relationship cited within the claim scope, N=mxn, is a bit of an unclear limitation. The relationship or equation stated, includes variable N, which is not disclosed as what the variable N is in anyway such that it is unclear what exactly the equation the is attempting to defined or drawn in relation to, such that the claim scope is unclear and indefinite. Furthermore, due to its lack of definiteness, it is unclear if it adds anything to the claim scope beyond definitions as the relationship or equation is unclear what exactly is being tied to what.
Re claim 8, the claim is dependent upon claim 7 and recites “wherein the reconfigurable optical add-drop multiplexer corresponds to m optical directions, and each optical direction corresponds to optical signals of n wavelengths, N=mxn+i”. The variables of m, n, and i are defined as the optical directions, the number of wavelengths, and an integer greater than 1, respectively, but the variable N is not defined. Hence, the equation N=mxn+i is a bit of an unclear limitation. The relationship or equation stated, includes variable N, which is not disclosed as what the variable N is in anyway such that it is unclear what exactly the equation the is attempting to defined or drawn in relation to, such that the claim scope is unclear and indefinite. Furthermore, due to its lack of definiteness, it is unclear if it adds anything to the claim scope beyond definitions as the relationship or equation is unclear what exactly is being tied to what.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 2, 4, 5, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu et al (herein Takatsu) US PG PUB 2021/0002964.
Re claim 1, Takatsu discloses a reconfigurable optical add-drop multiplexer (Fig. 2 is an optical add-drop multiplexer 1 ¶ [0046]), comprising: 
at least one optical cross-connect device (optical cross connect 16 has N input ports and N output ports, which is the drop optical cross connect ¶ [0051] and cross connect 22 has N input ports and N output ports ¶ [0058], wherein considered together is the cross connect device); 
at least two optical signal processing devices corresponding to different optical directions (the system comprises an optical splitter and wavelength selective switch, wherein it is disclosed that an optical splitter (SPL) 12E splits a WDM optical signal input from the EAST route and guides the WDM optical signal to a wavelength selective switch (WSS) 13W and a drop-wavelength selective switch (d-WSS) 14E. In the same manner, an optical splitter (SPL) 12W splits a WDM optical signal input from the WEST route and guides the WDM optical signal to a wavelength selective switch (WSS) 13E and a drop-wavelength selective switch (d-WSS) 14W. The split ratio of the optical splitters 12E and 12W are, for example, designed according to the configuration of the optical add-drop multiplexer 1. The wavelength selective switches (13E, 13W, 14E, 14W) may have a function to equalize output levels of the respective selected optical signals. ¶ [0048], such that there are a combination of splitter 12E as well as WSS 14E, 24W and 13W process signals along one direction as well as splitter 12W along with WSS 14W, 24E, and 13E, that operates on signals along an opposite direction, which is a different optical direction, as well as different transmitting and receiving direction e.g. drop and add directions). 
While the system discloses a use of a splitter and coupler devices an optical splitter (SPL) 15E splits an optical signal selected by the drop-wavelength selective switch 14E. In the same manner, an optical splitter (SPL) 15W splits an optical signal selected by the drop-wavelength selective switch 14W. ¶ [0048], as well as coupler 23E and 23W, wherein an optical coupler (CPL) 23E combines (or joins) optical signals output from output ports of the optical cross connect 22. Meanwhile, an optical coupler 23W combines optical signals output from other output ports of the optical cross connect 22. ¶ [0034], and these couplers are also used in optical cross connect as well as tunable filters, Fig. 2. The current does not explicitly disclose the combination of the cross connects, filters, as well as the wavelength selective switches. However, another configuration is present within Fig. 8, which includes a wavelength demultiplexer 46 is provided on the input side of the optical cross connect 16. The wavelength demultiplexer 46 demultiplexes a drop optical signal with respect to wavelength. That is the wavelength demultiplexer 46 has optical filters having transmission wavelengths that are different from each other, for the respective output ports. These output ports of the wavelength demultiplexer 46 have wavelength dependency ¶ [0086], and that the optical cross connect 16 can guide an optical signal to each input port to a desired output port ¶ [0087]. The specification also discloses another configuration of the add function wherein the wavelength multiplexer 41 has optical filters that respective having different transmission wavelength for the respective input ports when an optical signal of the wavelength 1 is transmitted from a terminal (or, a transponder) A, the optical cross connect 22 guides the optical signal to the input port P1 of the wavelength multiplexer 41. Meanwhile, when an optical signal of the wavelength 3 is transmitted from the terminal A, the optical cross connect 22 guides the optical signal to the input port P3 of the wavelength multiplexer 41. That is, according to this configuration, even when the wavelength of an optical signal transmitted from a terminal (or, a transponder) changes, the optical signal is guided to an appropriate input port of the wavelength multiplexer 41. Therefore, this configuration also realizes "Colorless". ¶ [0077]. Hence, from the use of these alternative configurations, such that the other configuration would disclose:
each of the optical signal processing devices comprising a wavelength-selective switch (each of the systems includes a wavelength selective switch, d-WSS 14E and d-WSD 14W, Fig. 2) and a filter, the wavelength-selective switch being configured to perform wavelength- based allocation on inputted dense wavelength division multiplexing optical signals and input the dense wavelength division multiplexing optical signals into the filter (when a plurality of wavelengths are selected by the drop-wavelength selective switches 14E, 14W,¶ [0085], and that wavelength demultiplexer 46 is provided on the input side of the optical cross connect 16. ¶ [0086], such that the rather the signal from the drop wavelength selective switch is sent to eh splitter, the wavelengths are sent to a demultiplexer which is the filter), the filter being configured to separate the optical signals outputted by the wavelength-selective switch into single-channel optical signals (in Fig. 8, the transmission wavelengths of the optical filters for the output ports P1, P2 , P3, Pn are l1, l2, l3, ln, respectively. Thus the output ports of the wavelength demultiplexer 46 have wavelength dependency ¶ [0086]), the filter being configured to multiplex a plurality of single- channel optical signals outputted by the optical cross-connect device and input the multiplexed single-channel optical signals into the wavelength-selective switch (the optical coupler is used as a multiplexer to combine a plurality of optical signals. However, the multiplexer to multiplex a plurality of optical signals may be realized by another method. That is, the multiplexer to multiplex a plurality of optical signals may be realized by a wavelength multiplexer 41 presented in Fig. 4 ¶ [0075], such that the signals output by cross connect 16 are multiplexed or combined into a single change by the wavelength multiplexer 41), the wavelength-selective switch being configured to perform wavelength combination on the optical signals outputted by the filter and output the optical signals (An add-wavelength se33lective 333switch (a-WSS) 24E selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23E. In the same manner, add-wavelength selective switch (a-WSS) 24W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23W ¶ [0060], such that these wavelength selective switches, which in Fig. 2 is shown to receive signals from the couplers 23E and 23W, wherein these couplers are to be replaced by the multiplexers); and 
the optical cross-connect device comprising N upper ports and N lower ports (the wavelength path control unit 2 controls the switching of the optical cross connects 16, 22 according to the order from the user or the network administrator ¶ [0063], wherein Fig. 2, show ports one side towards the network and the other side towards the user), the optical cross-connect device being connected to the filters in the optical signal processing devices through the upper ports (Fig. 4 illustrates another configuration to realize the add function of the optical add drop multiplexer 1 ¶ [0075] and Fig. 8 is another configuration to realize the drop function of the optical add-drop multiplexer 1 ¶ [0085], such that the optical cross connects 22 and 16 couple to wavelength multiplexers 41 and 46, which are the optical filters), the lower ports being connected to an optical transform unit (the optical cross connects are coupled to the transponders 32#1-32#n respectively transfer optical signal transmitted from corresponding terminals ¶ [0055] and wherein Fig. 4 and Fig. 8 discloses that the optical cross connects will also couple to the terminal which is the optical transform unit), the optical cross-connect device being configured to drop the single-channel optical signals outputted by the filters (the optical cross connect 16, Fig. 8, discloses that he optical cross connect 16 guides an optical signal output from the output port of the wavelength demultiplexer 46 to terminal ¶ [0087]), and input single-channel optical signals outputted by the optical transform unit into the filters through the upper ports (the optical cross connect 22 is provided on the input side of the wavelength multiplexer 41. Then, for example, when an optical signal of the wavelength 1 is transmitted from a terminal (or, a transponder) A, the optical cross connect 22 guides the optical signal to the input port P1 of the wavelength multiplexer 41. Meanwhile, when an optical signal of the wavelength 3 is transmitted from the terminal A, the optical cross connect 22 guides the optical signal to the input port P3 of the wavelength multiplexer 41. That is, according to this configuration, even when the wavelength of an optical signal transmitted from a terminal (or, a transponder) changes, the optical signal is guided to an appropriate input port of the wavelength multiplexer 41. ¶ [0077] such that the single channels outputted by the optical cross connect is input into the filters).
Takatsu are analogous art because they are from the same field of endeavor, optical cross connect systems. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Takatsu before him or her, to modify the add drop multiplexer of Takatsu in the embodiment of Fig. 1 to include the other configurations on the add and drop paths of Takatsu in Fig. 4 and Fig. 8 because it combines prior art elements according to known methods to yield predictable results, it this case, enabling the adding and drop function in an alternate configuration. 
Re claim 2, Takatsu discloses all the elements of claim 1, which claim 2 is dependent. Furthermore, Takatsu discloses wherein the wavelength-selective switch comprises a first wavelength-selective switch and a second wavelength-selective switch (the system comprises a plurality of wavelength selective switches, two drop wavelength selective switches 14W and 14E and two add wavelength selective switches, 24W and 24E, Fig. 2); 
the first wavelength-selective switch comprises a first input port and more than one first output port (the drop wavelength selective switches, 14W and 14E, has a single input port and a plurality of output ports, Fig. 2), and the first wavelength-selective switch is configured to receive, through the first input port, the dense wavelength division multiplexing optical signals inputted in an ingress direction, and allocate the dense wavelength division multiplexing optical signals to different first output ports according to wavelengths (The drop-wavelength selective switch 14E selects one or more optical signal(s) of a wavelength(s) specified by a wavelength path control unit 2 from a WDM optical signal guided from the optical splitter 12E. In the same manner, the drop-wavelength selective switch 14W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from a WDM optical signal guided from the optical splitter 12W. ¶ [0049], such that it is understood that there are a plurality of outputs in Fig. 2 that the output would be guide to one of multiple ports); and 
the second wavelength-selective switch comprises a second output port and more than one second input port (the add wavelength selective switches, 24W and 24E, having a single output port as well as a plurality of input ports, Fig. 2) , and the second wavelength-selective switch is configured to combine optical signals inputted from the second input ports into the dense wavelength division multiplexing optical signals, and output the dense wavelength division multiplexing optical signals in an egress direction through the second output port (An add-wavelength selective switch (a-WSS) 24 E selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23E. In the same manner, add-wavelength selective switch (a-WSS) 24 W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23W. ¶ [0060], wherein the selection of a plurality of paths would then be combined and output at the single output, Fig. 2), 
wherein the ingress direction and the egress direction belong to the same optical direction, and the ingress direction and the egress direction are opposite directions (the wavelength selective switches are being transmitted from the terminals or transponders as well as to the terminals or transponders, e.g. add and drop direction, such that they are in opposite directions).  
Re claim 4, Takatsu discloses all the elements of claim 2, which claim 4 is dependent. Furthermore, Takatsu discloses wherein the filter comprises a downlink input port, more than one downlink output port corresponding to the downlink input port, an uplink output port, and more than one uplink input port corresponding to the uplink output port (as the combination of Takatsu modifies the add and drop configuration to include the configurations disclosed within Fig. 4 and Fig. 8, the filter element is embodied by the wavelength multiplexer 41, which includes an uplink output port and more than one uplink input port, of the add configuration within Fig. 4 as we as the wavelength demultiplexer 46, which would have a downlink input port and a plurality of downlink output ports, of the drop configuration within Fig. 8, such that the filter component is disclosed); 
the downlink input port is connected to the first output port of the first wavelength- selective switch ( In the configuration presented in Fig. 8, a wavelength demultiplexer 46 is provided on the input side of the optical cross connect 16. ¶ [0086], such that the combination would have demultiplexer 46 would replace the splitter 15W or 15E, Fig. 2, such that it is also connected to drop-wavelength selective switches 14W and 14E respectively), the downlink output ports are connected to the upper ports of the optical cross-connect device (it can be seen in Fig. 8 that the output ports of the demultiplexer 46 are coupled to the upper ports of the optical cross connect 16), and the filter is configured to separate the dense wavelength division multiplexing optical signals that are allocated according to the wavelengths and that are outputted from the first output port into a plurality of single-channel optical signals, and output the single-channel optical signals to the upper ports of the optical cross-connect device through the more than one downlink output port (That is, the wavelength demultiplexer 46 has optical filters having transmission wavelengths that are different from each other, for the respective output ports. In the example presented in Fig. 8, the transmission wavelengths of the optical filters provided for output ports P1, P2, P3, Pn are 1,  2,  3, . . .  n, respectively. Thus, the output ports of the wavelength demultiplexer 46 have wavelength dependency. ¶ [0086]); and 
the uplink output port is connected to the second input port of the second wavelength- selective switch (In the example presented tin FIG. 2, a plurality of optical signals output from the optical cross connect 22 are combined by the optical couplers (23E, 23W). That is, the optical coupler is used as a multiplexer to combine a plurality of optical signals. However, the multiplexer to multiplex a plurality of optical signals may be realized by another method. That is, the multiplexer to multiplex a plurality of optical signals may be realized by a wavelength multiplexer 41 presented in Fig. 4 ¶ [0075], such that as we can see if the multiplexer replaces the optical couplers in Fig. 2, it would be coupled to the add-wavelength selective switches 24W and 24E, such that they are the second wavelength selective switches), the uplink input ports are connected to the upper ports of the optical cross- connect device (Fig. 4 shows that the wavelength multiplexer 41 is coupled to the upper optical ports of optical cross connect 22) , and the filter is further configured to multiplex single-channel optical signals inputted from the more than one uplink input port to the same optical channel, and output multiplexed optical signals into the second input port through the uplink output port (wave length multiplexer 41 has optical filters that respectively have different transmission wavelengths, for the respective input ports. ¶ [0076], such that it would take said single-channel optical signal from the input, as they have been made into a single channel through the filter and combines them to the add optical signal, Fig. 4).  
Re claim 5, Takatsu discloses all the elements of claim 4, which claim 5 is dependent. Furthermore, Takatsu discloses wherein: 
the uplink input ports of the filter are connected to the upper ports of the optical cross- connect device in a one-to-one manner (Fig. 4 shows that the upper ports of the optical cross-connect device are coupled to the ports of the wavelength multiplexer 41 is a 1 to 1 manner); and 
the downlink output ports of the filter are connected to the upper ports of the optical cross-connect device in a one-to-one manner (Fig. 8 shows that the output ports of the wavelength demultiplexer 46 are coupled in a 1 to 1 manner to the optical cross connect 16).  
Re claim 9, Takatsu discloses all the elements of claim 1, which is an add drop multiplexer. Furthermore, Takatsu discloses an optical network, comprising at least two optical network nodes (Fig. 1A and 1B are diagrams presenting the configuration of a network system in which an optical add drop multiplexer of the embodiment is used ¶ [0039], which includes a plurality of OADM nodes ¶ [0040]); each of the optical network nodes being provided with the reconfigurable optical add- drop multiplexer according to claim 1 (Fig. 1A and 1B are diagrams presenting the configuration of a network system in which an optical add drop multiplexer of the embodiment is used ¶ [0039] such that we understand it is the add drop multiplexing components disclosed within the specification), the optical network nodes being connected through optical fibers (the optical nodes are connected via a plurality of optical transmission paths ¶ [0041]).  
Re claim 10, Takatsu discloses an optical signal processing method, performed by a reconfigurable optical add-drop multiplexer, the reconfigurable optical add-drop multiplexer (Fig. 2 is an optical add-drop multiplexer 1 ¶ [0046]) comprising at least one optical cross-connect device (optical cross connect 16 has N input ports and N output ports, which is the drop optical cross connect ¶ [0051] and cross connect 22 has N input ports and N output ports ¶ [0058], wherein considered together is the cross connect device) and at least two optical signal processing devices corresponding to different optical directions (the system comprises an optical splitter and wavelength selective switch, wherein it is disclosed that an optical splitter (SPL) 12E splits a WDM optical signal input from the EAST route and guides the WDM optical signal to a wavelength selective switch (WSS) 13W and a drop-wavelength selective switch (d-WSS) 14E. In the same manner, an optical splitter (SPL) 12W splits a WDM optical signal input from the WEST route and guides the WDM optical signal to a wavelength selective switch (WSS) 13E and a drop-wavelength selective switch (d-WSS) 14W. The split ratio of the optical splitters 12E and 12W are, for example, designed according to the configuration of the optical add-drop multiplexer 1. The wavelength selective switches (13E, 13W, 14E, 14W) may have a function to equalize output levels of the respective selected optical signals. ¶ [0048], such that there are a combination of splitter 12E as well as WSS 14E, 24W and 13W process signals along one direction as well as splitter 12W along with WSS 14W, 24E, and 13E, that operates on signals along an opposite direction, which is a different optical direction, as well as different transmitting and receiving direction e.g. drop and add directions), the method comprising: 
receiving, by a wavelength-selective switch in each optical signal processing device, inputted dense wavelength division multiplexing optical signals (each of the systems includes a wavelength selective switch, d-WSS 14E and d-WSD 14W, Fig. 2, wherein drop-wavelength selective switch 14E selects one or more optical signal(s) of a wavelength(s) specified by a wavelength path control unit 2 from a WDM optical signal guided from the optical splitter 12E. In the same manner, the drop-wavelength selective switch 14W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from a WDM optical signal guided from the optical splitter 12W. The wavelength (s) selected by the drop-wavelength selective switch 14E and the wavelength(s) selected by the drop-wavelength selective switch 14W may be different from each other, may be the same, or may be partly overlapped with each other ¶ [0049], such that the system outputs a wavelength division multiplexed optical signal would understand that the input would also be a wavelength division multiplexed signal as the system does operate within a WDM signal). 
While the system discloses a use of a splitter and coupler devices an optical splitter (SPL) 15E splits an optical signal selected by the drop-wavelength selective switch 14E. In the same manner, an optical splitter (SPL) 15W splits an optical signal selected by the drop-wavelength selective switch 14W. ¶ [0048], as well as coupler 23E and 23W, wherein an optical coupler (CPL) 23E combines (or joins) optical signals output from output ports of the optical cross connect 22. Meanwhile, an optical coupler 23W combines optical signals output from other output ports of the optical cross connect 22. ¶ [0034], and these couplers are also used in optical cross connect as well as tunable filters, Fig. 2. The current does not explicitly disclose the combination of the cross connects, filters, as well as the wavelength selective switches. However, another configuration is present within Fig. 8, which includes a wavelength demultiplexer 46 is provided on the input side of the optical cross connect 16. The wavelength demultiplexer 46 demultiplexes a drop optical signal with respect to wavelength. That is the wavelength demultiplexer 46 has optical filters having transmission wavelengths that are different from each other, for the respective output ports. These output ports of the wavelength demultiplexer 46 have wavelength dependency ¶ [0086], and that the optical cross connect 16 can guide an optical signal to each input port to a desired output port ¶ [0087]. The specification also discloses another configuration of the add function wherein the wavelength multiplexer 41 has optical filters that respective having different transmission wavelength for the respective input ports when an optical signal of the wavelength 1 is transmitted from a terminal (or, a transponder) A, the optical cross connect 22 guides the optical signal to the input port P1 of the wavelength multiplexer 41. Meanwhile, when an optical signal of the wavelength 3 is transmitted from the terminal A, the optical cross connect 22 guides the optical signal to the input port P3 of the wavelength multiplexer 41. That is, according to this configuration, even when the wavelength of an optical signal transmitted from a terminal (or, a transponder) changes, the optical signal is guided to an appropriate input port of the wavelength multiplexer 41. Therefore, this configuration also realizes "Colorless". ¶ [0077]. Hence, from the use of these alternative configurations, such that the other configuration would disclose:
performing, by the wavelength-selective switch, wavelength-based allocation on the dense wavelength division multiplexing optical signals, and inputting the optical signals after the wavelength-based allocation into a filter in the optical signal processing device (when a plurality of wavelengths are selected by the drop-wavelength selective switches 14E, 14W,¶ [0085], and that wavelength demultiplexer 46 is provided on the input side of the optical cross connect 16. ¶ [0086], such that the rather the signal from the drop wavelength selective switch is sent to eh splitter, the wavelengths are sent to a demultiplexer which is the filter); 
separating, by the filter, the optical signals after the wavelength-based allocation into single-channel optical signals, and inputting the single-channel optical signals into upper ports of the optical cross-connect device (in Fig. 8, the transmission wavelengths of the optical filters for the output ports P1, P2 , P3, Pn are l1, l2, l3, ln, respectively. Thus the output ports of the wavelength demultiplexer 46 have wavelength dependency ¶ [0086]); and 
dropping, by the optical cross-connect device, the single-channel optical signals through lower ports (the optical cross connects are coupled to the transponders 32#1-32#n respectively transfer optical signal transmitted from corresponding terminals ¶ [0055] and wherein Fig. 8 discloses that the optical cross connects will also couple to the terminal which is the optical transform unit, wherein the terminals are the lower ports to which signals are dropped).  
Takatsu are analogous art because they are from the same field of endeavor, optical cross connect systems. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Takatsu before him or her, to modify the add drop multiplexer of Takatsu in the embodiment of Fig. 1 to include the other configurations on the add and drop paths of Takatsu in Fig. 4 and Fig. 8 because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the adding and dropping of signals. 
Re claim 11, Takatsu disclose all the elements of claim 10, which claim 11 is dependent. Furthermore, wherein the wavelength-selective switch comprises a first wavelength-selective switch, the first wavelength-selective switch comprises a first input port and more than one first output port (the drop wavelength selective switches, 14W and 14E, has a single input port and a plurality of output ports, Fig. 2), and the first output port is connected to the filter (In the configuration presented in Fig. 8 a wavelength demultiplexer 46 is provided on the input side of the optical cross connect 16. The wavelength demultiplexer 46 demultiplexes a drop optical signal with respect to wavelength. That is, the wavelength demultiplexer 46 has optical filters having transmission wavelengths that are different from each other, for the respective output ports ¶ [0086], such that the combination of Takatsu of Fig. 2 along with Fig. 8 would disclose that the output port of the wavelength-selective switch coupled to the splitter  and the optical cross connect could also be sent to the wavelength demultiplexer or filter element prior to the cross connect);
the receiving, by a wavelength-selective switch in each optical signal processing device, inputted dense wavelength division multiplexing optical signals comprises: 
receiving, by the first wavelength-selective switch through the first input port, the dense wavelength division multiplexing optical signals inputted in an ingress direction (The drop-wavelength selective switch 14E selects one or more optical signal(s) of a wavelength(s) specified by a wavelength path control unit 2 from a WDM optical signal guided from the optical splitter 12E. In the same manner, the drop-wavelength selective switch 14W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from a WDM optical signal guided from the optical splitter 12W. ¶ [0049], wherein the drop direction are the wavelengths moving towards the ingress direction); and
the performing, by the wavelength-selective switch, wavelength-based allocation on the dense wavelength division multiplexing optical signals, and inputting the optical signals after the wavelength-based allocation into a filter in each optical signal processing device comprises: 
allocating, by the first wavelength-selective switch, the dense wavelength division multiplexing optical signals to different first output ports according to wavelengths (The wavelength (s) selected by the drop-wavelength selective switch 14E and the wavelength(s) selected by the drop-wavelength selective switch 14W may be different from each other, may be the same, or may be partly overlapped with each other ¶ [0049], such that the desired wavelengths to each port prior to the signals being sent to the filter of the WDM demultiplexer in Fig. 8).  
Re claim 12, Takatsu discloses all the elements of claim 11, which claim 12 is dependent. Furthermore, Takatsu discloses wherein the filter comprises a downlink input port and more than one downlink output port corresponding to the downlink input port (in Fig. 8, the transmission wavelengths of the optical filters provided for output ports P1, P2, P3, Pn ¶ [0086], such that there is a downlink input port and a plurality of downlink output ports); 
the separating, by the filter, the optical signals after the wavelength-based allocation into single-channel optical signals, and inputting the single-channel optical signals into upper ports of the optical cross-connect device comprises: 
receiving, by the filter through the downlink input port, the optical signals after the wavelength-based allocation outputted from the first output port (the transmission wavelength of the optical filters are provided for output ports P1, P2, P3, Pn, are 1 2 , 3, …. m, respectively. Thus the output ports of the wavelength demultiplexer 46 have wavelength dependency ¶ [0086]); and 
separating, by the filter, the optical signals after the wavelength-based allocation into more than one single-channel optical signal (the transmission wavelength of the optical filters are provided for output ports P1, P2, P3, Pn, are 1 2 , 3, …. m, respectively. Thus the output ports of the wavelength demultiplexer 46 have wavelength dependency ¶ [0086], such that each port has a single wavelength), and outputting the more than one single-channel optical signal to the upper ports of the optical cross-connect device through the more than one downlink output port (each of the output ports of the demultiplexer 46 is coupled to the upper ports of the optical cross connect 16, Fig .8).  
Re claim 13, Takatsu discloses an optical signal processing method, performed by a reconfigurable optical add-drop multiplexer, the reconfigurable optical add-drop multiplexer comprising and at least one optical cross-connect device and at least two optical signal processing devices corresponding to different optical directions, the method comprising: 
receiving, by the optical cross-connect device through lower ports, single-channel optical signals outputted by an optical transform unit (optical cross connect 22 guides the optical signal to the input port of the wavelength multiplexer 41 ¶ [0077], wherein Fig. 4 discloses that the input that the lower ports of the optical cross connect is from the terminal A. Furthermore, Meanwhile, when an optical signal of the wavelength 3 is transmitted from the terminal A, the optical cross connect 22 guides the optical signal to the input port P3 of the wavelength multiplexer 41. That is, according to this configuration, even when the wavelength of an optical signal transmitted from a terminal (or, a transponder) changes, the optical signal is guided to an appropriate input port of the wavelength multiplexer 41. ¶ [0077); 
inputting, by the optical cross-connect device through upper ports, the single-channel optical signals into a filter in any optical signal processing device (a plurality of optical signals output from the optical cross connect 22 are combined by the optical couplers (23E, 23W). That is, the optical coupler is used as a multiplexer to combine a plurality of optical signals. However, the multiplexer to multiplex a plurality of optical signals may be realized by another method. That is, the multiplexer to multiplex a plurality of optical signals may be realized by a wavelength multiplexer 41 presented in Fig. 4, for example ¶ [0075], such that); 
multiplexing, by the filter, the inputted more than one single-channel optical signal (wavelength multiplexer (41) that multiplexes a plurality of optical signals. ¶ [0049], such that the multiplexing would output a signal that has more than one single-channel), and inputting multiplexed optical signals into a wavelength-selective switch in the optical signal processing device (in the example presented tin FIG. 2, a plurality of optical signals output from the optical cross connect 22 are combined by the optical couplers (23E, 23W). That is, the optical coupler is used as a multiplexer to combine a plurality of optical signals. However, the multiplexer to multiplex a plurality of optical signals may be realized by another method. That is, the multiplexer to multiplex a plurality of optical signals may be realized by a wavelength multiplexer 41 presented in Fig.4 ¶ [0075], and wherein an add-wavelength selective switch (a-WSS) 24 E selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23E. In the same manner, add-wavelength selective switch (a-WSS) 24W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23W.  ¶ [0060], wherein the signals from the couplers are understood to be routed to the add-wavelength selective switch in Fig. 2 and it is the coupler that are being replaced by multiplexers); and 
performing, by the wavelength-selective switch, wavelength combination on the multiplexed optical signals and outputting the optical signals (the wavelength(s) selected by the add-wavelength selective switch 24E and the wavelength(s) selected by the add-wavelength selective switch 24W. may be different from each other, may be the same, or may be partly overlapped with each other ¶ [0060], such that it is a combination of the inputted signals).  
Takatsu are analogous art because they are from the same field of endeavor, optical cross connect systems. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Takatsu before him or her, to modify the add drop multiplexer of Takatsu in the embodiment of Fig. 1 to include the other configurations on the add and drop paths of Takatsu in Fig. 4 and Fig. 8 because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the adding and dropping of signals. 
Re claim 14, Takatsu discloses all the elements of claim 13, which claim 14 is dependent. Furthermore, Takatsu discloses wherein the wavelength-selective switch comprises a second wavelength-selective switch, the second wavelength-selective switch comprises a second output port and more than one second input port (the system discloses two add-wavelength selective switches 24W and 24E, such that there is a second wavelength selective with a second output port and more than one second input port, Fig. 2), and the filter comprises an uplink output port and more than one uplink input port corresponding to the uplink output port (in the example presented tin FIG. 2, a plurality of optical signals output from the optical cross connect 22 are combined by the optical couplers (23E, 23W). That is, the optical coupler is used as a multiplexer to combine a plurality of optical signals. However, the multiplexer to multiplex a plurality of optical signals may be realized by another method. That is, the multiplexer to multiplex a plurality of optical signals may be realized by a wavelength multiplexer 41 presented in Fig.4 ¶ [0075], wherein the system would also have multiple multiplexers to replace the multiple couplers, such that the filter components comprise additional multiplexer); 
the multiplexing, by the filter, the inputted more than one single-channel optical signal), and inputting multiplexed optical signals into a wavelength-selective switch in the optical signal processing device comprises: 
multiplexing, by the filter, the single-channel optical signals inputted from the more than one uplink input port into the same optical channel (wavelength multiplexer (41) that multiplexes a plurality of optical signals. ¶ [0049], such that the multiplexing would output a signal that has more than one single-channel), and outputting, through the uplink output port, the multiplexed optical signals into the second input port of the second wavelength-selective switch(in the example presented tin FIG. 2, a plurality of optical signals output from the optical cross connect 22 are combined by the optical couplers (23E, 23W). That is, the optical coupler is used as a multiplexer to combine a plurality of optical signals. However, the multiplexer to multiplex a plurality of optical signals may be realized by another method. That is, the multiplexer to multiplex a plurality of optical signals may be realized by a wavelength multiplexer 41 presented in Fig.4 ¶ [0075], and wherein an add-wavelength selective switch (a-WSS) 24 E selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23E. In the same manner, add-wavelength selective switch (a-WSS) 24W selects one or more optical signal(s) of a wavelength(s) specified by the wavelength path control unit 2 from optical signals guided from the optical coupler 23W.  ¶ [0060], wherein the signals from the couplers are understood to be routed to the add-wavelength selective switch in Fig. 2 and it is the coupler that are being replaced by multiplexers); and
the performing, by the wavelength-selective switch, wavelength combination on the multiplexed optical signals and outputting the optical signals comprises: 
combining, by the second wavelength-selective switch, optical signals inputted from all of the second input ports into dense wavelength division multiplexing optical signals, and outputting the dense wavelength division multiplexing optical signals in an egress direction through the second output port (the wavelength(s) selected by the add-wavelength selective switch 24E and the wavelength(s) selected by the add-wavelength selective switch 24W. may be different from each other, may be the same, or may be partly overlapped with each other ¶ [0060], such that it is a combination of the inputted signals).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu as applied to claim 2 above, and further in view of Maki et al (herein Maki) US PG PUB 2009/0041457.
Re claim 3, Takatsu discloses all the elements of claim 2, which claim 3 is dependent. Furthermore, Takatsu does not explicitly disclose wherein the reconfigurable optical add-drop multiplexer corresponds to m optical directions, and m-1 first output ports in the first wavelength-selective switch in each optical direction are each connected to one of the second input ports in the second wavelength-selective switch in each of other optical directions in a one-to-one manner.  
Within Takatsu, the first wavelength selective switches, the add-wavelength selective switches, are not coupled to the input ports of the second wavelength selective switch, which are the drop-wavelength selective switch. However, Maki discloses the add wavelengths are transported to a Nx1 WSS switch is coupled to the 1xN WSS, and that one of the outputs is transmitted to the Nx1 WSS, and is then coupled to a 1xN WSS that is coupled to the drop fibers, Fig. 7. 
 Takatsu and Maki are analogous art because they are from the same field of endeavor, modular WSS-based communication system with colorless transparent add/drop interfaces. At the time filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Takatsu and Maki before him or her, to modify the add-wavelength selective switch and drop wavelength selective switches of Takatsu to include the use of additional ports such that they could be coupled to each other of Takatsu because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to transmit signals within the same nodes to potentially different transponders. 
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 7, Takatsu discloses all the elements of claim 4, which claim 7 is dependent. Furthermore, Takatsu discloses wherein the at least one optical cross-connect device comprise i optical cross-connect devices, i being an integer greater than 1 (there are at least two optical cross connect devices, Fig. 2). 
However, Takatsu does not explicitly disclose 
the upper ports of each of the optical cross-connect devices are connected to a target quantity of uplink input ports in the filter in a one-to-one manner, and the target quantity of uplink input ports accounts for 1/i of a total of uplink input ports in the filter; and 
the upper ports of each of the optical cross-connect devices are connected to a target quantity of downlink output ports in the filter in a one-to-one manner, and the target quantity of downlink output ports accounts for 1/i of a total of downlink output ports in the filter.  
However, the examiner was unable to find, alone or in combination, the teaching of the disclosed limitation within the prior art such that when claim scope is considered as a whole, the claim is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637